DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1, 2, 6, 8-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009061246 (appears on PTO-892).
 	WO teaches a mat for use in a wide range of protection applications.  The mat comprises at least one air-tight double-walled polymer drop stitch fabric structure in which two airtight layers, for instance, polyester reinforced PVC, or polyurethane coated fabric.  The mat being provided with means for filling and/or employing the mat with gas at a pressure providing a dampening (see abstract; page 3, lines 1-5).  Because the mat is made from drop-stitch fabric, the mat is extremely stabile with regard to its shape (see page 3, lines 11-13).  The mat may be manufactured in sizes according to the actual use or purpose of use (see page 4, lines 12-15).
 	The edges of the mat are designed with a rounded shape and has side rails and end rails so as to be easy to handle in difficult terrains (see page 4, lines 16-22 and Figs 1-2).  WO meets the limitations of the claims other than the differences that are set forth below.
 	WO does not specifically teach that the mat of its invention is an evacuation slide.  However, no unobviousness is seen in this difference because WO does teach that the mat may be used as a rescue mat. 
 	WO does not specifically teach a compressed fluid source fluidly coupled to the structure.  However, no unobviousness is seen in this difference because WO teaches that the mat is inflated with a pump and to fluidly couple the pump to the structure is merely a design choice.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over AU 2010100324.
 	AU teaches an inflatable raft having an inflatable floor section and a peripheral buoyancy tube secured to the floor section.  The floor is sufficiently rigid and stable  (see abstract).  The floor section is made from a coated drop stitch fabric and the raft includes an air tank inflation system for rapid deployment (see abstract; page 4, lines 28-33; page 5, lines 7-10).  AU teaches that the raft is not limited to any particular field of use or intended application (see page 1a, lines 7-10).
 	AU teaches that the term “coated drop stitch fabric” refers to coated double cloth fabrics with interlocking warp resulting in tow separable layers interconnected with numerous individual filaments (see page 2, lines 29-31).  The raft includes a generally rectangular inflatable floor section defining two longitudinal sides interconnected by two opposing ends and the inflatable close loop tube is secured to the side of the floor and extend upwardly and outwardly from the floor (see page 2, lines 32-33; page 3, lines 1-4).
 	AU teaches that in the past most rafts that have used compressed air inflation systems have the tanks built into the rafts (see page 6, lines 28-30).  AU meets the limitations of the claims other than the differences that are set forth below.
  	AU does not specifically teach that the mat of its invention is an evacuation slide.  However, no unobviousness is seen in this difference because AU teaches that the raft may have other uses.  The skilled artisan having AU before her/him would recognize that the raft may be used as an evacuation escape slide, especially given that the shape of the raft lends itself to such use.
 	AU does not specifically teach a compressed fluid source fluidly coupled to the structure.  However, no unobviousness is seen in this difference because AU teaches that in the past rafts have contained built-in inflation system.  Therefore, to fluidly couple the compressed fluid to the structure is merely a design choice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        17134308/20220922